Citation Nr: 0935545	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  09-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for lumbar strain, 
degenerative disc disease L4-5, facet degenerative changes 
and right sciatica.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for lumbar strain, 
degenerative disc disease L4-5, facet degenerative changes 
and right sciatica.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in the Veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in February 2009, 
the Veteran indicated that he wanted to have a Board hearing 
at the local RO.  A Board hearing was scheduled for July 16, 
2009, and notice of the hearing was provided on June 8, 2009.  
The Veteran failed to appear for the scheduled hearing.  

In a VA Form 119 Report of Contact dated June 29, 2009, and 
received by the Board on August 24, 2009, the Veteran 
explained that he would be unable to attend the scheduled 
travel board hearing because he does not have enough 
information for the hearing.  It was noted that the hearing 
should be rescheduled for "at least 60 days."  

After a review of the Veteran's request, the undersigned 
finds that good cause has been demonstrated and the motion 
for a new hearing is hereby granted pursuant to 38 C.F.R. § 
20.704(c) (2008).  The Veteran has had difficulty in 
obtaining the necessary records and has timely requested a 
rescheduling of the hearing.  Therefore, this matter is being 
remanded to schedule the Veteran for a new travel board 
hearing.  Id.  

In view of the foregoing, the case is REMANDED to the RO for 
the following development:  

Schedule the Veteran for a travel board 
hearing at the RO in Lincoln, Nebraska.  
The RO should notify the Veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2008).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

